No. 99-10355
                                  -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-10355
                        Conference Calendar


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

DEPRIMETHON ANDRE BICKENS,

                                            Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:97-CR-138-1-A
                      --------------------
                        February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Deprimethon Andre Bickens appeals his jury conviction for

being a felon in possession of a firearm.     He argues that the

district court abused its discretion when it denied his motion

for a mistrial.   Bickens’ motion for a mistrial was based upon

his bizarre behavior throughout his trial, during which Bickens

kept his head down on the table, refused to acknowledge the judge

or jury, and acted disoriented.

     We review the trial court’s refusal to grant a mistrial for

abuse of discretion, and the trial court’s decision is afforded


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-10355
                               -2-

the highest degree of respect.   See United States v. Ramirez, 963

F.2d 693, 699 (5th Cir. 1992); United States v. Bauman, 887 F.2d

546, 549-50 (5th Cir. 1989).   The trial court specifically

instructed the jury that it should not consider Bickens’ behavior

when determining his guilt or innocence.   The jury is presumed to

have followed these instructions.   See United States v. Willis, 6

F.3d 257, 263 (5th Cir. 1993).   Bickens has not shown that the

trial court’s determination that Bickens was simply putting on an

act was erroneous, nor has he demonstrated that his behavior had

a substantial impact on the jury.   See Ramirez, 963 F.2d at 699.

Bickens has not shown that the trial court abused its discretion.

     AFFIRMED.